Judge Greene
dissenting.
I agree with the majority that the trial court properly denied the defendant’s motion to dismiss. I further agree that this case presents an actual and justiciable controversy. I do not agree, however, that this case presents an issue of an “injudicious and excessive” taking by the State of North Carolina. Whether the amount of land taken is consistent with the purpose of the taking is an issue that must be raised at the time of the taking. N.C.G.S. *49§ 40A-47 (1984); N.C.G.S. § 136-108 (1986). Here, there is no dispute regarding the appropriateness of the taking, and therefore whether the taking may have been “injudicious and excessive” is not now presented. This case instead relates to the manner for disposing of condemned property which is no longer needed by the Department of Transportation for highway purposes.
Pursuant to N.C.G.S. § 136-19 (1986 & Supp. 1990), the Department of Transportation “possesses the sovereign power of eminent domain, and by reason thereof can take private property [in fee simple] for public use for highway purposes.” Moore v. Clark, 235 N.C. 364, 367, 70 S.E.2d 182, 185 (1952). When a governmental unit or other condemnor pays just compensation to a property owner for his private property and takes the property in fee simple for a public use, “upon a change or abandonment of the public use the land can be disposed of by the government. agency or condemnor without limitation as to any rights of the former owner.” J. Webster, Webster’s Real Estate Law in North Carolina § 400 (3d ed. 1988); see also Mainer v. Canal Auth. of Florida, 467 So.2d 989, 992 (Fla. 1985); Indigo Realty Co. v. City of Charleston, 314 S.E.2d 601, 602 (S.C. 1984); 26 Am. Jur. 2d Eminent Domain §§ 142, 147 (1966). Therefore, absent a statute to the contrary, if the governmental unit or other condemnor abandons the public use for which the property was originally acquired and decides to sell the property to a third party, the former owner of such property cannot require the governmental unit or other condemnor to sell the property back to him at the original purchase price. Indigo, 314 S.E.2d at 602-03 (approximately nine months after acquiring property under threat of condemnation for public purpose, city decided to sell property to private developer for private purpose).
Consistent with the common law, our General Assembly has provided that
[w]hen any property condemned by the condemnor is no longer needed for the purpose for which it was condemned, it may be used for any other public purpose or may be sold or disposed of in the manner prescribed by law for the sale and disposition of surplus property.
N.C.G.S. § 40A-10 (1984). Our General Assembly has modified the common law, however, in the context of surplus property originally condemned for highway purposes. See N.C.G.S. § 4-1 (1986). By statute,
*50[i]f any parcel is acquired in fee simple as authorized by this section and the Department of Transportation later determines that the parcel is not needed for highway purposes, first consideration shall be given to any offer to repurchase made by the owner from whom said parcel was acquired or the heirs or assigns of such owner.
N.C.G.S. § 136-19.
As authorized by N.C.G.S. §§ 40A-10, 136-18(2) (1986 & Supp. 1990), 136-19, and 143B-350(f), (g) (1990), the Department of Transportation has promulgated the following pertinent regulations relating to the sale of surplus lands:
Should the Department of Transportation purchase a property in its entirety for right of way purposes and at a later date reduce the right of way, thus creating a residue, the original owner shall be offered the first refusal to purchase the residue. The purchase price is to be negotiated with the former owner or other prospective buyers taking into consideration the purchase price paid by the Department of Transportation, the current value of the property, and the proportionate part of the entire tract being retained by the Department of Transportation. In the event the former owner does not desire to repurchase the residue area, the residue shall be offered for sale at public sale with the right reserved to reject all bids.
N.C. Admin. Code tit. 19A, ch. 2, sub. ch. 2B, sec. .0143(b) (Feb. 1989) (emphases added).
When a court construes a statute, it must “ensure that the purpose of the legislature, the legislative intent, is accomplished.” Electric Supply Co. v. Swain Elec. Co., 328 N.C. 651, 656, 403 S.E.2d 291, 294 (1991). “Legislative purpose is first ascertained from the plain words of the statute.” Id. Furthermore, “[t]he construction of statutes adopted by those who execute and administer them is evidence of what they mean.” Commissioner of Ins. v. N.C. Auto. Rate Admin. Office, 294 N.C. 60, 67, 241 S.E.2d 324, 329 (1978). The Department has interpreted the “first consideration” requirement of N.C.G.S. § 136-19 to mean that “the original owner shall be offered the first refusal to purchase” the surplus property and that the Department shall negotiate with the original owner the repurchase price. N.C. Admin. Code tit. 19A, ch. 2, *51sub. ch. 2B, sec. .0143(b). This interpretation of the “first consideration” requirement is reasonable in light of the plain words of N.C.G.S. § 136-19. However, the Department’s regulations are not entirely consistent, as they must be, with the provisions of N.C.G.S. § 136-19. In re Trulove, 54 N.C. App. 218, 221, 282 S.E.2d 544, 546 (1981), disc. rev. denied, 304 N.C. 727, 288 S.E.2d 808 (1982) (“Administrative regulations must be drafted to comply with statutory grants of power and not vice-versa”).
Section .0143(b) of the Department’s regulations, which section incorporates the Department’s method for implementing the “first consideration” requirement of N.C.G.S. § 136-19, applies only when the Department of Transportation acquired the property “in its entirety.” It does not apply to situations, as here, where the Department acquired only a portion of the owner’s entire tract. North Carolina Gen. Stat. § 136-19, however, applies to “any parcel” acquired in fee simple. Furthermore, the Department’s regulations do not mention, as does N.C.G.S. § 136-19, the owner’s heirs’ or assigns’ rights to purchase the surplus property. To the extent that the regulations are inconsistent with the statutory requirements, the statutory requirements prevail. Therefore, “first consideration” as used in N.C.G.S. § 136-19 means that the former owner, his heirs, or assigns shall be offered the first refusal to purchase the surplus property, regardless of whether the Department condemned the entire tract owned by the former owner or only a portion of the former owner’s property. The price for the surplus property is to be negotiated by the Department as described in Section .0143(b) of the Department’s regulations. If the Department and the former owner, his heirs, or assigns are unable to negotiate a purchase price, the surplus property “shall be offered for sale at public sale with the right reserved to reject all bids.” N.C. Admin. Code tit. 19A, ch. 2, sub. ch. 2B, sec. .0143(b).
Accordingly, the trial court erred in requiring the Department to reconvey the surplus property to the plaintiffs for the original purchase price plus interest. I would reverse and remand the order of the trial court.